 



Exhibit 10.7

CAROL S. HOEKSTRA
Employment Agreement

     This Employment Agreement (this “Agreement”), is made and entered into as
of January    , 2004 (the “Effective Date”) by and between Centrue Bank, an
Illinois state bank with its main office in Kankakee, Illinois (the “Employer”),
and Carol S. Hoekstra (the “Executive”).

Recitals

     A. The Executive is currently employed as an executive of the Employer
pursuant to that certain Employment Agreement by and between Executive and the
Employer dated October 31, 2003 (the “Prior Bank Agreement”) and that certain
Employment Agreement by and between Executive and Centrue Financial Corporation
dated October 31, 2003 (the “Prior Holding Company Agreement”) (the Prior Bank
Agreement and the Prior Holding Company Agreement are collectively referred to
as the “Prior Agreements”).

     B. The Executive and the Employer wish to enter into this Employment
Agreement to replace the Prior Agreements.

     C. The Employer and the Executive have made commitments to each other on a
variety of important issues concerning Executive’s employment, including the
performance that will be expected of Executive, the compensation the Executive
will be paid, how long and under what circumstances Executive will remain
employed and the financial details relating to any decision that either the
Employer or the Executive might ever make to terminate this Agreement.

     D. The Employer recognizes that circumstances may arise in which a change
of control of the Employer through acquisition or otherwise may occur thereby
causing uncertainty of employment without regard to the competence or past
contributions of the Executive which uncertainty may result in the loss of
valuable services of the Executive and the Employer and the Executive wish to
provide reasonable security to the Executive against changes in the employment
relationship in the event of any such change of control.

     NOW, THEREFORE, in consideration of the premises and of the covenants and
agreements hereinafter contained, it is covenanted and agreed by and between the
parties hereto as follows:

Agreements

     Section 1. Term. The term of this Agreement and the Executive’s employment
hereunder shall be for a term of one (1) year commencing as of the Effective
Date.

     Section 2. Position and Duties. The Employer hereby employs the Executive a
Senior Vice President of the Employer, or in such other senior executive
capacity or capacities as shall be mutually agreed between the Employer and the
Executive. During the period of the Executive’s employment hereunder, the
Executive shall be responsible for human resources and consumer and mortgage
loan operations, along with such other the responsibilities and shall be

 



--------------------------------------------------------------------------------



 



mutually agreed between the Employer and the Executive. Executive shall devote
her best efforts and full business time, energy, skills and attention to the
business and affairs of the Employer, its parent company, Centrue Financial
Corporation (the “Holding Company”) and the other direct and indirect
subsidiaries of the Holding Company (together with the Employer, the
“Subsidiaries” or “Subsidiary”). The Executive’s duties and authority shall
consist of and include all duties and authority customarily performed and held
by persons holding equivalent positions with business organizations similar in
nature and size to the Employer, as such duties and authority are reasonably
defined, modified and delegated from time to time by the President and Chief
Executive Officer of the Employer to whom the Executive shall report during the
term of this Agreement (the “Board”). The Executive shall have the powers
necessary to perform the duties assigned to her and shall be provided such
supporting services, staff, secretarial and other assistance, office space and
accoutrements as shall be reasonably necessary and appropriate in the light of
such assigned duties.

     Section 3. Compensation. As compensation for the services to be provided by
the Executive hereunder, the Executive shall receive the following compensation,
expense reimbursement and other benefits:

          (a) Base Compensation. The Executive shall receive an aggregate annual
minimum Base Salary of one hundred and thirty-five thousand dollars ($135,000)
payable in installments in accordance with the regular payroll schedule of the
Employer (“Base Salary”). Such Base Salary shall be subject to review annually
commencing in 2004 and shall be maintained or increased during the term of this
Agreement in accordance with the Employer’s established management compensation
policies and plans.

          (b) Performance Bonus. The Executive shall be eligible to receive an
annual performance bonus, payable within sixty (60) days after the end of the
fiscal year of the Employer, in an amount not to exceed twenty-five percent
(25%) of the Executive’s Base Salary for the applicable year. The amount, if
any, shall be determined by the Board of Directors of the Employer (the
“Board”), or the appropriate committee thereof, and shall generally be based on
a combination of organization-wide and individual performance criteria.

          (c) Reimbursement of Expenses. The Executive shall be reimbursed, upon
submission of appropriate vouchers and supporting documentation, for all travel,
entertainment and other out-of-pocket expenses reasonably and necessarily
incurred by the Executive in the performance of her duties hereunder and shall
be entitled to attend seminars, conferences and meetings relating to the
business of the Employer consistent with the Employer’s established policies in
that regard.

          (d) Other Benefits. The Executive shall be entitled to all benefits
specifically established for her and, when and to the extent she is eligible
therefor, to participate in all plans and benefits generally accorded to senior
executives of the Employer, including, but not limited to, pension,
profit-sharing, supplemental retirement, incentive compensation, bonus,
disability income, group life medical and hospitalization insurance, and similar
or comparable plans, and also to perquisites extended to similarly situated
senior executives, provided, however, that such plans, benefits and perquisites
shall be no less than those made available to all other employees of the
Employer.

2



--------------------------------------------------------------------------------



 



          (e) Withholding. The Employer shall be entitled to withhold from
amounts payable to the Executive hereunder, any federal, state or local
withholding or other taxes which it is from time to time required to withhold.
The Employer shall be entitled to rely upon the opinion of its legal counsel
with regard to any question concerning the amount or requirement of any such
withholding.

     Section 4. Confidentiality and Loyalty. The Executive acknowledges that
during the course of her employment she may produce and have access to material,
records, data, trade secrets and information not generally available to the
public regarding the Employer, the Holding Company and the Subsidiaries
(collectively, “Confidential Information”). Accordingly, during and subsequent
to termination of this Agreement, the Executive shall hold in confidence and not
directly or indirectly disclose, use, copy or make lists of any such
Confidential Information, except to the extent that such information is or
thereafter becomes lawfully available from public sources, or such disclosure is
authorized in writing by the Employer, required by a law or any competent
administrative agency or judicial authority, or otherwise as reasonably
necessary or appropriate in connection with the performance by the Executive of
her duties hereunder. All records, files, documents and other materials or
copies thereof relating to the business of the Employer, the Holding Company and
the Subsidiaries which the Executive shall prepare or use, shall be and remain
the sole property of the Employer, shall not be removed from the premises of the
Employer, the Holding Company or the Subsidiaries, as the case may be, without
the written consent of the Employer’s Chairman of the Board, except as
reasonably necessary or appropriate in connection with the performance by the
Executive of her duties hereunder, and shall be promptly returned to the
Employer upon termination of the Executive’s employment hereunder. The Executive
agrees to abide by the reasonable policies of the Employer, as in effect from
time to time, respecting avoidance of interests conflicting with those of the
Employer, the Holding Company and the Subsidiaries.

     Section 5. Termination.

          (a) Termination Without Cause. Either the Employer or the Executive
may terminate this Agreement and the Executive’s employment hereunder for any
reason by delivering written notice of termination to the other party no less
than thirty (30) days before the effective date of termination, which date will
be specified in the notice of termination.

          (b) Voluntary Termination by Executive. If the Executive voluntarily
terminates her employment under this Agreement other than pursuant to Section
5(d) (Constructive Discharge) or Section 5(h) (Termination Upon Change of
Control), then the Employer shall only be required to pay the Executive such
Base Salary as shall have accrued through the effective date of such termination
plus the amount of any expense reimbursements for expenses incurred prior to the
effective date of such termination, provided that Executive shall have submitted
all reimbursement requests within ten (10) business days of the effective date
of such termination. After payment of the foregoing, neither the Employer nor
any of the Subsidiaries shall have any further obligations to the Executive.

3



--------------------------------------------------------------------------------



 



          (c) Premature Termination.

               (i) In the event of the termination of this Agreement by the
Employer prior to the last day of the then current term for any reason other
than a termination in accordance with the provisions of Section 5(e)
(Termination for Cause), then notwithstanding any mitigation of damages by the
Executive, the Employer shall pay the Executive a sum equal to one (1) times the
amount of the Executive’s then-current annual Base Salary. In addition, the
Employer shall reimburse the Executive for continued coverage (COBRA
continuation coverage) for the Executive and the Executive’s dependents (if
applicable) under the health insurance programs maintained by the Employer for
the twelve (12) month period immediately following the Executive’s termination
of employment; provided, however, that the continued payment of these amounts by
the Employer shall not offset or diminish any compensation or benefits accrued
as of the date of termination.

               (ii) Payment to the Executive will be made on a monthly basis
over the twelve (12) month period immediately following the Executive’s
termination of employment. At the election of the Employer, payments may be made
in a lump sum. Payment of the amounts due under Section 5(c)(i) shall not be
reduced in the event the Executive obtains other employment following the
termination of employment by the Employer.

               (iii) If the Employer is not in compliance with its minimum
capital requirements or if the payments required under subsection (i) above
would cause the Employer’s capital to be reduced below its minimum capital
requirements, such payments shall be deferred until such time as the Employer is
in capital compliance.

          (d) Constructive Discharge. If at any time during the term of this
Agreement, except in instances where Employer has valid grounds to terminate
Executive’s employment pursuant to Section 5(e) (Termination for Cause), the
Executive is Constructively Discharged (as hereinafter defined), then the
Executive shall have the right, by written notice given to the Employer not
later than ninety (90) days after such Constructive Discharge, to terminate her
services hereunder, effective as of thirty (30) days after the date of such
notice, and the Executive shall have no rights or obligations under this
Agreement other than as provided in this Section 5(d), Section 4
(Confidentiality and Loyalty) and Section 6 (Non-Competition Covenant). In such
event, the Executive shall be entitled to an amount equal to the aggregate cash
payments due to the Executive under Section 5(c)(i) and reimbursement of COBRA
premiums as if such termination of her employment were pursuant to Section 5(c)
(Premature Termination). Payment to the Executive will be made on a monthly
basis over the twelve (12) month period immediately following the Executive’s
termination of employment.

For purposes of this Agreement, the Executive shall be “Constructively
Discharged” upon the occurrence of any one of the following events:

               (i) The Executive is removed from the position with the Employer
set forth in Section 2 (Position and Duties);

               (ii) There is a substantial diminution in the Executive’s
responsibilities as a Senior Vice President to which the Executive has not
consented, provided that such

4



--------------------------------------------------------------------------------



 



diminution shall constitute a Constructive Discharge only if the Executive
submits a written statement to the Chairman of the Board in which the Executive
specifies the reasons that constitute such diminution and the written statement
is provided to the Chairman of the Board within thirty (30) days of the action
or actions alleged to constitute substantial diminution; or

               (iii) The Employer changes the primary employment location of the
Executive without the Executive’s consent to a place that is more than fifty
(50) miles from the main office of the Employer; or

               (iv) The Employer otherwise commits a material breach of its
obligations under this Agreement.

          (e) Termination for Cause. This Agreement may be terminated for Cause
as hereinafter defined. “Cause” shall mean: (i) the Executive’s death; (ii) the
Executive’s Permanent Disability, which shall mean the Executive’s inability, as
a result of physical or mental incapacity, substantially to perform her duties
hereunder for a period of six (6) consecutive months; (iii) a material violation
by the Executive of any applicable material law or regulation respecting the
business of the Employer, the Holding Company or the Subsidiaries; (iv) the
Executive being found guilty of a felony or an act of dishonesty in connection
with the performance of her duties as an officer of the Employer, or which
disqualifies the Executive from serving as an officer or director of the
Employer, the Holding Company or any one of the Subsidiaries; (v) the willful or
negligent failure of the Executive to perform her duties hereunder in any
material respect; (vi) the Executive engages in one or more violations of
Employer’s policies or procedures or directives of the Board and that have a
material financial adverse effect on the Employer or any one of the
Subsidiaries; or (vii) the Executive is removed or suspended from banking
pursuant to Section 8(e) of the Federal Deposit Insurance Act, as amended (the
“FDIA”), or any other applicable state or federal law. The Executive shall be
entitled to at least thirty (30) days’ prior written notice of the Employer’s
intention to terminate her employment for any cause (except the Executive’s
death) specifying the grounds for such termination and shall be provided a
reasonable opportunity to present to the Board her position regarding any
dispute relating to the existence of such cause. In the event of a dispute
regarding the Executive’s Permanent Disability, each of the Executive and the
Employer shall choose a physician who together will choose a third physician to
make a final determination thereof. Upon a termination of the Executive’s
employment with the Employer for Cause, the Executive shall be entitled to
receive from the Employer only such payments as are due and owing to the
Executive as of the effective date of such termination. If the Executive’s
employment is terminated for Cause pursuant to this Section, then the Employer
shall only be required to pay the Executive such Base Salary as shall have
accrued through the effective date of such termination and neither the Employer
nor any of the Subsidiaries shall have any further obligations to the Executive.

          (f) Payments Upon Death. In the event payments are due and owing under
this Agreement at the death of the Executive, payment shall be made to such
beneficiary as the Executive may designate in writing, or failing such
designation, to the executor of her estate, in full settlement and satisfaction
of all claims and demands on behalf of the Executive.

          (g) Payments Prior to Permanent Disability. The Executive shall be
entitled to the compensation and benefits provided for under this Agreement for
any period

5



--------------------------------------------------------------------------------



 



during the term of this Agreement and prior to the establishment of the
Executive’s Permanent Disability during which the Executive is unable to work
due to a physical or mental infirmity. Notwithstanding anything contained in
this Agreement to the contrary, until the date specified in a notice of
termination relating to the Executive’s Permanent Disability, the Executive
shall be entitled to return to her position with the Employer as set forth in
this Agreement in which event no Permanent Disability of the Executive will be
deemed to have occurred.

          (h) Termination Upon Change of Control.

               (i) In the event of a Change of Control (as defined below) of the
Employer or the Holding Company and the termination of the Executive’s
employment under either A or B below, subject to Section 5(h)(iii) below, the
Executive shall be entitled to receive in lieu of any other payments provided
for in this Agreement an amount equal to one (1) times the amount of the
Executive’s then current Base Salary. In addition, the Employer shall reimburse
the Executive for continued coverage (COBRA continuation coverage) for the
Executive and the Executive’s dependents (if applicable) under the health
insurance programs maintained by the Employer for the twelve (12) month period
immediately following the Executive’s termination of employment upon a Change of
Control; provided, however, that the continued payment of these amounts by the
Employer shall not offset or diminish any compensation or benefits accrued as of
the date of termination. Payment to the Executive will be made on a monthly
basis over the twelve (12) month period immediately following the Executive’s
termination of employment. Either of the following shall constitute termination
of the Executive’s employment within the meaning of this Section 5(h):

                    A. The Executive voluntarily terminates her employment
within the six (6) month period immediately following the Change of Control.

                    B. The Executive’s employment is terminated by the Employer
or its successor within the one (1) year period immediately following the Change
of Control.

               (ii) For purposes of this Section, the term “Change of Control”
shall mean the following:

                    A. The consummation of the acquisition by any person (as
such term is defined in Section 13(d) or 14(d) of the Securities Exchange Act of
1934, as amended (the “1934 Act”)) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the 1934 Act) of fifty percent (50%) or more of
the combined voting power of the then outstanding voting securities of the
Holding Company; or

                    B. Consummation of: (1) a merger or consolidation to which
the Holding Company is a party if the stockholders immediately before such
merger or consolidation do not, as a result of such merger or consolidation,
own, directly or indirectly, more than sixty-seven percent (67%) of the combined
voting power of the then outstanding voting securities of the entity resulting
from such merger or consolidation in substantially the same proportion as their
ownership of the combined voting power of the Holding Company’s voting
securities outstanding immediately before such merger or consolidation; or (2) a
complete

6



--------------------------------------------------------------------------------



 



liquidation or dissolution or an agreement for the sale or other disposition of
all or substantially all of the assets of the Employer or the Holding Company.

Notwithstanding the foregoing, a Change of Control shall not be deemed to occur
solely because fifty percent (50%) or more of the combined voting power of the
Holding Company’s then outstanding securities is acquired by: (1) a trustee or
other fiduciary holding securities under one or more employee benefit plans
maintained for employees of the entity or its subsidiaries; or (2) any
corporation which, immediately prior to such acquisition, is owned directly or
indirectly by the stockholders in the same proportion as their ownership of
stock immediately prior to such acquisition.

               (iii) It is the intention of the Employer and the Executive that
no portion of any payment under this Agreement, or payments to or for the
benefit of the Executive under any other agreement or plan, be deemed to be an
“Excess Parachute Payment” as defined in Section 280G of the Internal Revenue
Code of 1986, as amended (the “Code”), or its successors. It is agreed that the
present value of and payments to or for the benefit of the Executive in the
nature of compensation, receipt of which is contingent on the Change of Control
of the Employer, and to which Section 280G of the Code applies (in the aggregate
“Total Payments”) shall not exceed an amount equal to one dollar ($1.00) less
than the maximum amount which the Employer may pay without loss of deduction
under Section 280G(a) of the Code. Present value for purposes of this Agreement
shall be calculated in accordance with Section 280G(d)(4) of the Code. Within
ninety (90) days following the earlier of (A) the giving of the notice of
termination or (B) the giving of notice by the Employer to the Executive of its
belief that there is a payment or benefit due the Executive which will result in
an excess parachute payment as defined in Section 280G of the Code, the
Executive and the Employer, at the Employer’s expense, shall obtain the opinion
of such legal counsel and certified public accountants as the Executive may
choose (notwithstanding the fact that such persons have acted or may also be
acting as the legal counsel or certified public accountants for the Employer),
which opinions need not be unqualified, which sets forth (I) the amount of the
Base Period Income of the Executive, (II) the present value of Total Payments
and (III) the amount and present value of any excess parachute payments. In the
event that such opinions determine that there would be an excess parachute
payment, the payment hereunder or any other payment determined by such counsel
to be includable in Total Payments shall be modified, reduced or eliminated as
specified by the Executive in writing delivered to the Employer within sixty
(60) days of the Executive’s receipt of such opinions or, if the Executive fails
to so notify the Employer, then as the Employer shall reasonably determine, so
that under the bases of calculation set forth in such opinions there will be no
excess parachute payment. The provisions of this subparagraph, including the
calculations, notices and opinions provided for herein shall be based upon the
conclusive presumption that (y) the compensation and benefits provided for in
Section 3 hereof and (z) any other compensation earned by the Executive pursuant
to the Employer’s compensation programs which would have been paid in any event,
are reasonable compensation for services rendered, even though the timing of
such payment is triggered by the Change of Control; provided, however, that in
the event such legal counsel so requests in connection with the opinion required
by this subparagraph, the Executive and the Employer shall obtain, at the
Employer’s expense, and the legal counsel may rely on in providing the opinion,
the advice of a firm of recognized executive compensation consultants as to the
reasonableness of any item of compensation to be received by the Executive. In
the event that the provisions of

7



--------------------------------------------------------------------------------



 



Sections 280G and 4999 of the Code are repealed without succession, this
subparagraph shall be of no further force or effect.

          (i) Regulatory Suspension and Termination.

               (i) If the Executive is suspended from office and/or temporarily
prohibited from participating in the conduct of the Employer’s affairs by a
notice served under Section 8(e)(3) (12 U.S.C. § 1818(e)(3)) or 8(g) (12 U.S.C.
§ 1818(g)) of the FDIA, the Employer’s obligations under this contract shall be
suspended as of the date of service, unless stayed by appropriate proceedings.
If the charges in the notice are dismissed, the Employer may in its discretion
(A) pay the Executive all or part of the compensation withheld while their
contract obligations were suspended and (B) reinstate (in whole or in part) any
of the obligations which were suspended.

               (ii) If the Executive is removed and/or permanently prohibited
from participating in the conduct of the Employer’s affairs by an order issued
under Section 8(e) (12 U.S.C. § 1818(e)) or 8(g) (12 U.S.C. § 1818(g)) of the
FDIA, all obligations of the Employer under this contract shall terminate as of
the effective date of the order, but vested rights of the contracting parties
shall not be affected.

               (iii) If the Employer is in default as defined in Section 3(x)
(12 U.S.C. § 1813(x)(1)) of the FDIA, all obligations of the Employer under this
contract shall terminate as of the date of default, but this paragraph shall not
affect any vested rights of the contracting parties.

               (iv) All obligations of the Employer under this contract shall be
terminated, except to the extent determined that continuation of the contract is
necessary for the continued operation of the institution by the Federal Deposit
Insurance Corporation (the “FDIC”), at the time the FDIC enters into an
agreement to provide assistance to or on behalf of the Employer under the
authority contained in Section 13(c) (12 U.S.C. § 1823(c)) of the FDIA, or when
the Employer is determined by the FDIC to be in an unsafe or unsound condition.
Any rights of the parties that have already vested, however, shall not be
affected by such action.

     Section 6. Non-Competition Covenant.

          (a) Restrictive Covenant. The Employer and the Executive have jointly
reviewed the customer lists and operations of the Employer and the Subsidiaries
and have agreed that the primary service area of the Employer’s, the Holding
Company’s and the Subsidiaries’ lending and deposit taking functions in which
the Employer, the Holding Company and the Subsidiaries have and will actively
participate extends separately to each area which encompasses the counties in
which the Employer, the Holding Company and the Subsidiaries have an office or
branch and the area within twenty-five (25) miles of the border of each such
county (the “Restrictive Area”). Therefore, as an essential ingredient of and in
consideration of this Agreement and the payment of the amounts described in
Section 3, the Executive hereby agrees that, except with the express prior
written consent of the Employer, for a period of one (1) year after the
termination of the Executive’s employment with the Employer (the “Restrictive
Period”):

8



--------------------------------------------------------------------------------



 



               (i) The Executive will not, directly or indirectly, engage or
invest in, own, manage, operate, finance, control, or participate in the
ownership, management, operation or control of, be employed by, associated with,
or in any manner connected with, lend the Executive’s name or any similar name
to, lend the Executive’s credit to, or render services or advice to, any person,
firm, partnership, corporation or trust which owns or operates, a bank, savings
and loan association, credit union or similar financial institution (a
“Financial Institution”) within the Restrictive Area; provided however, that the
ownership by the Executive of shares of the capital stock which are listed on a
securities exchange or quoted on the National Association of Securities Dealers
Automated Quotation System which do not represent more than five percent (5%) of
the outstanding capital stock of any Financial Institution, shall not violate
any terms of this Agreement.

               (ii) The Executive will not, directly or indirectly, either for
herself, or any other Financial Institution: (A) induce or attempt to induce any
employee of the Employer or the Subsidiaries to leave the employ of the Employer
or the Subsidiaries; (B) in any way interfere with the relationship between
Employer or the Subsidiaries and any employee of Employer or the Subsidiaries;
(C) employ, or otherwise engage as an employee, independent contractor or
otherwise, any employee of Employer or the Subsidiaries; or (D) induce or
attempt to induce any customer, supplier, licensee, or business relation of
Employer or the Subsidiaries to cease doing business with the Employer or the
Subsidiaries or in any way interfere with the relationship between any customer,
supplier, licensee or business relation of Employer or the Subsidiaries.

               (iii) The Executive will not, directly or indirectly, either for
herself, or any other Financial Institution, solicit the business of any person
or entity known to the Executive to be a customer of the Employer or the
Subsidiaries, whether or not such Executive had personal contact with such
person or entity, with respect to products or activities which compete in whole
or in part with the products or activities of the Employer or the Subsidiaries.

               (iv) The Executive will not, directly or indirectly, serve as the
agent, broker or representative of, or otherwise assist, any person or entity in
obtaining services or products from any Financial Institution within the
Restrictive Area.

               (v) The Executive expressly agrees that the covenants contained
in this Section 6(a) are reasonable with respect to their duration, geographical
area, and scope.

          (b) Violation of Restrictive Covenant. If the Executive violates the
restrictions contained in Section 6(a) and the Employer brings legal action for
injunctive or other relief, the Employer shall not, as a result of the time
involved in obtaining such relief, be deprived of the benefit of the full period
of the Restrictive Period. Accordingly, the Restrictive Period shall be deemed
to have the duration specified in Section 6(a) computed from the date the relief
is granted but reduced by the time between the period when the Restrictive
Period began to run and the date of the first violation of the restrictions
contained in Section 6(a) by the Executive. In the event that a successor
assumes and agrees to perform this Agreement, the restrictions contained in
Section 6(a) shall continue to apply only to the primary service area of the
Employer as it existed immediately before such assumption and shall not apply to
any of the successor’s other offices.

9



--------------------------------------------------------------------------------



 



          (c) Remedies for Breach of Restrictive Covenant. The Executive
acknowledges that the restrictions contained in Sections 4 and 6(a) of this
Agreement are reasonable and necessary for the protection of the legitimate
business interests of the Employer, that any violation of these restrictions
would cause substantial injury to the Employer and such interests, that the
Employer would not have entered into this Agreement with the Executive without
receiving the additional consideration offered by the Executive in binding
herself to these restrictions and that such restrictions were a material
inducement to the Employer to enter into this Agreement. In the event of any
violation or threatened violation of these restrictions, the Employer, in
addition to and not in limitation of, any other rights, remedies or damages
available to the Employer under this Agreement or otherwise at law or in equity,
shall be entitled to preliminary and permanent injunctive relief to prevent or
restrain any such violation by the Executive and any and all persons directly or
indirectly acting for or with her, as the case may be.

     Section 7. Intercorporate Transfers. If the Executive shall be voluntarily
transferred to a Subsidiary, such transfer shall not be deemed to terminate or
modify this Agreement and the employing corporation to which the Executive shall
have been transferred shall, for all purposes of this Agreement, be construed as
standing in the same place and stead as the Employer as of the date of such
transfer, provided however, that this Section 7 shall not modify Employer’s
obligations under Section 2, 3 and 5 hereof.

     Section 8. Interest in Assets. Neither the Executive nor her estate shall
acquire hereunder any rights in funds or assets of the Employer, otherwise than
by and through the actual payment of amounts payable hereunder; nor shall the
Executive or her estate have any power to transfer, assign, anticipate,
hypothecate or otherwise encumber in advance any of said payments; nor shall any
of such payments be subject to seizure for the payment of any debt, judgment,
alimony, separate maintenance or be transferable by operation of law in the
event of bankruptcy, insolvency or otherwise of the Executive.

     Section 9. Indemnification. The Employer shall provide the Executive
(including her heirs, personal representatives, executors and administrators)
for the term of this Agreement with coverage under a standard directors’ and
officers’ liability insurance policy at its expense.

     Section 10. General Provisions.

          (a) Successors; Assignment. This Agreement shall be binding upon and
inure to the benefit of the Executive, her heirs, legatees and personal
representatives, the Employer and its successors and assigns, and any successor
or assign of the Employer shall be deemed the “Employer” hereunder. The Employer
shall require any successor to all or substantially all of the business and/or
assets of the Employer, whether directly or indirectly, by purchase, merger,
consolidation, acquisition of stock, or otherwise, by an agreement in form and
substance satisfactory to the Executive, expressly to assume and agree to
perform this Agreement in the same manner and to the same extent as the Employer
would be required to perform if no such succession had taken place.

10



--------------------------------------------------------------------------------



 



          (b) Entire Agreement; Modifications. This Agreement constitutes the
entire agreement between the parties respecting the subject matter hereof, and
supersedes all prior negotiations, undertakings, agreements and arrangements
with respect thereto, whether written or oral, including without limitation, the
Prior Agreements (and the Holding Company is a party to this Agreement solely
with respect to the mutual agreement of the Executive and the Holding Company to
terminate the Prior Holding Company Agreement). Except as otherwise explicitly
provided herein, this Agreement may not be amended or modified except by written
agreement signed by the Executive and the Employer.

          (c) Survival. The provisions of Sections 4 and 6 and the payment
obligations of Section 5 shall survive the expiration or termination of this
Agreement, in each case for the period set forth in such section.

          (d) Enforcement and Governing Law. The provisions of this Agreement
shall be regarded as divisible and separate; if any of said provisions should be
declared invalid or unenforceable by a court of competent jurisdiction, the
validity and enforceability of the remaining provisions shall not be affected
thereby. This Agreement shall be construed and the legal relations of the
parties hereto shall be determined in accordance with the laws of the State of
Illinois without reference to the law regarding conflicts of law.

          (e) Arbitration. Any dispute or controversy arising under or in
connection with this Agreement shall be settled exclusively by arbitration,
conducted before a panel of three arbitrators sitting in a location selected by
the Executive within twenty-five (25) miles from the location of the main office
of the Employer, in accordance with the employment rules of the American
Arbitration Association then in effect. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction; provided, however, that the
Executive shall be entitled to seek specific performance of her right to be paid
through the date of termination during the pendency of any dispute or
controversy arising under or in connection with this Agreement.

          (f) Legal Fees. All reasonable legal fees paid or incurred by the
Executive pursuant to any dispute or question of interpretation relating to this
Agreement shall be paid or reimbursed by the Employer if the Executive is
successful on the merits pursuant to a legal judgment, arbitration or
settlement.

          (g) Waiver. No waiver by either party at any time of any breach by the
other party of, or compliance with, any condition or provision of this Agreement
to be performed by the other party, shall be deemed a waiver of any similar or
dissimilar provisions or conditions at the same time or any prior or subsequent
time.

          (h) Notices. Notices pursuant to this Agreement shall be in writing
and shall be deemed given when received; and, if mailed, shall be mailed by
United States registered or certified mail, return receipt requested, postage
prepaid; and if to the Employer, addressed to the principal headquarters of the
Employer, attention: Chairman of the Board; or, if to the Executive, to the
address set forth below the Executive’s signature on this Agreement, or to such
other address as the party to be notified shall have given to the other.

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

                  CENTRUE BANK   CAROL S. HOEKSTRA
 
               
By:
                   

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


  Its:       Address:    

     

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

           

--------------------------------------------------------------------------------

           

--------------------------------------------------------------------------------

CENTRUE FINANCIAL CORPORATION
(solely for purposes of Section 10(b))

                     
By:
               

--------------------------------------------------------------------------------

   

  Its:        

     

--------------------------------------------------------------------------------

   

12